Citation Nr: 0122645	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-23 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bronchitis claimed 
as the result of an undiagnosed illness.  

2.  Entitlement to service connection for sinusitis claimed 
as the result of an undiagnosed illness.  

3.  Entitlement to service connection for a right leg 
disorder claimed as the result of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had active duty from February 1991 to April 1991.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision from 
the Montgomery, Alabama, Regional Office (RO) which denied 
service connection for bronchitis, sinusitis, and a right leg 
disorder.  In February 2000, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In February 2001, the Board remanded the veteran's 
claims to the RO for additional action which included 
reviewing the claims file to ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107(West 
Supp. 2001) was completed and issuing a supplemental 
statement of the case to the veteran and her accredited 
representative if the veteran's claims remained denied.  In 
May 2001, the RO sent a written notice to the veteran which 
addressed the VCAA and the evidence needed to support her 
claims.  The veteran has been represented throughout this 
appeal by the American Legion.  


REMAND

While the RO attempted to comply with the Board's February 
2001 Remand instructions by informing the veteran of the VCAA 
and what evidence would be necessary to support her claims, 
it neither allowed the veteran's claims nor issued a 
supplemental statement of the case to the veteran and her 
accredited representative.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Additionally, the Secretary of the VA has recently been 
promulgated new regulations implementing the VCAA.  The RO 
has not had an opportunity to review the veteran's claims 
under the amended regulations.  Accordingly, this case is 
REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)) are 
fully met.  

2.  If her claims remain denied, the RO 
should then issue a supplemental 
statement of the case to the veteran and 
her accredited representative which 
includes a discussion of a summary of the 
relevant evidence of record; all relevant 
actions taken on her claims; and the 
applicable law and regulations.  The 
veteran and her accredited representative 
should be given an opportunity to respond 
to the supplemental statement of the 
case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn regarding the final disposition of the veteran's 
claims.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


